Parness, J. P.
(concurring). I agree that there is insufficient evidence to establish that landlords knowingly accepted Joel Leshin as a tenant. However, the Housing Court having found that Gary Leshin and Joel Leshin entered into occupancy at the same time, Joel Leshin is entitled to a renewal lease under section 2523.5 (b) (1) of the amended Rent Stabilization Code (9 NYCRR) as a member of the tenant’s family "who has resided in the housing accommodation as a primary resident from the inception of the tenancy” (see, East Four-Forty Assocs. v Ewell, 138 Misc 2d 235, 249 [dissenting opn]). Because of the majority holding in East Four-Forty Assocs. v Ewell, supra), I am constrained to concur in the result reached here.
Sandifer and Ostrau, JJ., concur; Parness, J. P., concurs in a separate memorandum.